.
                                                    5’24
                       . ...


           ./




OFFICE   6F: ‘IWE AmORNEY      GENERAL   OF TEXAS
                                                          5’26.




     rrAll airtxiotj*os antldirrtr$ot  attorneys
nhqn ea aesd in th6 d.bohar~ooi thois bfr%olal
(tutfee   & any ootWy in ‘this 8tate ohher tbM the
 a6tlobyo?t;hslc~rsrcldensi,shall~~laro~        t&k       .
 ~Wll and nsOos6arjy   oxpan    while uotuctl
 sqed~ St.8the dleohargoof &tah duGis         7 0%
                                           get'
 oem%tour dbUart&per day ior JMel b&s, and
 not fs ommd tot& oontr a tile uhon travelingby
 rauriml, and not to exoead twenty    osntm a mile
*hen travelingby privateoomqmoe~, Lrlgalng        to
 and rotum4     fxom the place where aaoh dwtlos era-
 d$Sareett,   trawling  b$ the nearea~ matloal
          Smh'offSoore shall also x%uSe l r* the aotual
 end &e*+a&y pbatago,,   telegraphand telephone 8%
 paasob~.~emredby them b.tho aotualdlrroharg6       oi
--lx dOt4u.      Suoh ox~sea ahell be-paidbj the
 8IIato upon the mop0 and .Itdsod aoeountof oaah
'dietriot  ,jmlgooz~attornoyentitledthereto,ahow.
 lng suah ~LP(Ulso& In distrlotrr   0ontaln~Ilg more
 than One wanty, euoh oxponirea   shall nover exoood
 in any one year $100.00ioz oaoh ootanty    in the dis-
 trlot;proWled that no dl~trlotj&go or atternoy
 shallroooive mow thfm $600.00in Mf ona fsar
 andor tbo provisionsof thiu artiolo. $9~4aooonnt
 for aaid~aervioearrhall  be sooordod in tJm offlolal
 minute8of the distriotoourt of the oountg in
drioh euoh jUd&o OX.attoZne~reaidOs+ WSQOOtitely.'
     aArtiole 2oOa, above rororrodto, was peesed
in 1927‘ but there la no proddon thereinexpzoaa-
ly ropeaU~@Artlolai~ 6820, joet quoted,and it
must bo proamed that the Leglelaturo'gaesed tbs
                                                         727


BomraUQ Me.. 8. Sb~gpmd,   Pago b


    Aot 09 $917 v&t?ad.lfboreClon
                                aml dth kmmlQdgo
    0% ~&l;rd#m8 $8~8 on tbo 8anm sab$ootsnd it
    is a&wet10 lg tke oonetruot$on of.statute8that
    mp&#.bf $mp~lobtloncu?enot favored, xn Laule'
    Spthe~~ on ~OatutorgOon86ruotloa(2nd) YoL 1,
    at Pqe#J,    it ,frr
                       raidt
      l~lWp &i@irsplioation
                   8 y       a rtiteiavqid.
    niim
      moquu that $018 the dut ot the oapFt ta
    80.oonstrq~~the aot8, ii pasd:ble, that-bath shall
    bo omratinl   When80~ atfloo or fano~on om
    wfair Oen&ruotidn W aoolgnedto betb aota,
    Mb they OonfQrd&tteZ'MtporrnS 60 bo QSWOi6Od
    for dii;torent ~@flsp(Ieoe,
                            b&h muat Qtmd, tbo~?&~




    ropeal145)aad 4tkom.two aot8 an 8eodnfy remw
    M&,~?      ehoul4,ii poedble,,be 80 aone med
             L ttor m not eporatsa8 a roped of Thor
    'formorbp implloativ& ThoQe orpreQrdone~ai opin-
    10s eme supportedby numerotaaea8MLr.
        Vrtlolo I lb.ot the RQ+fQed(Ji+ilStatutea,
    provide8as.io~&la*
         ‘&&id@   02 ihe dl8triotoourt 6hy hold
    oourt fbr 6 with +W 0th~~ d$.QtriMjtUtef and
    the &l&&M4of suoh mllrtsMy OzohQqIOdf~triots
    whonoter'tbsy(Low 16 expedhnt.'
        “Thie law hem been in offoot sirme1846 end
    p&or to the paawgo of the Aot a$ 1929 hero in-
    ww,     ,tt~8 tb wdmdty     rq th0 0~8h8m3eor
    b8aohQsbetwetw~~tko dieti   jlvigQ8Of the state.
    VaCQr tkfe 2m,th4 #Mg88 aro authaFlsz4A te mlorr-
-   $a&ly exohan&~~bnoheuwhaa any eituationdemantl-
    4g Quoh &xohenge.ariaee.It 1s the oglnion of
;
 ,,
;.
;.
:
             We $h%nk the above quotedopinion           OOPX'W81y       QtatOQ
 the l&w.
                                                          be
             ,ft~l# our ~ogfnionthat your question 6k1oal.&
 awwuod     in tho negative. It-b oar rartlla      opblonthat
 L&book Ooant~,Tosea,        is   liablefor Judgo.OJmpl~an~s
                                                          &~~BI~Bo(I.
             Par~uant $0 your rrqaeab wo 8ro rc)tnrr@3wto Jo0
 $b   O~~Q~Ond&lO.       mll QQlltU8 With rOfOPM@'        $0     this   UXttQr.

                                                 ‘f&W    trily      YCVAZQ

            APPROVEDMAR 13, 1943            ATTorn      aBwlQ7ALOP TmAf3


ti1@g3*                                     BY   %t,T*
            -~.      G            F TmL4s
                                                                    iQQiQtQQt


 WJPtmp